DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-6 are objected to because of the following informalities:  

Regarding Claim 2, the entirety of the claim verbiage should include the following changes as shown -- The method according to claim 1, wherein the at least one second skeleton member is connected to each of the first skeleton members by a bolt that extends in parallel with the at least one second skeleton member, and wherein the disconnecting the at least one second skeleton member from the first skeleton members further comprises rotating each corresponding bolt to loosen the connection therebetween-- to indicated the disconnecting step is referring to the disconnecting step as previously claimed in Claim 1, to maintain claim language consistency and to indicate a bolt is used to connect the at least one second skeleton member is connected to each of the two first skeleton members via a bolt. 

In Claim 3, line 1, the claim verbiage “wherein removing the at least one second skeleton member” should be changed to – wherein the removing the at least one second skeleton member-- to indicated the disconnecting step is referring to the removing step as previously claimed in Claim 1.
In Claim 4, line 1, the claim verbiage “wherein removing the at least one second skeleton member” should be changed to – wherein the removing the at least one second skeleton member-- to indicated the removing step is referring to the removing step as previously claimed in Claim 1.
In Claim 5, line 1, the claim verbiage “wherein removing the component” should be changed to – wherein the removing the component-- to indicate the removing step is referring to the removing step as previously claimed in Claim 1.
Claim 6, line 2, the claim verbiage “befor” should be changed to –before—to correct the spelling. 

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Numajiri (US 20100011575).
In reference Claim 1
Numajiri discloses:
A method for servicing a component (71 generator) housed in a nacelle (3) of a wind turbine (1), the nacelle being mounted on a tower (2), the nacelle comprising a cover (15) [0040] and a skeleton (13 upper frame, 14, 21,22, 25, 26, 27, 35, 36)  to which the cover is attached, the skeleton comprising a plurality of connected elongated skeleton members (14, 21,22, 25, 26, 27, 30, 35, 36) positioned above the component (Fig. 2-4), the skeleton members comprising two first skeleton members connected by at least one second skeleton member, the method comprising:
disconnecting the at least one second skeleton member (35) from the first skeleton members (22, 26, 27, 30) [0123] (Fig. 4); 
removing the at least one second skeleton member from a path of removal of the component [00123-0124] (Fig. 4); and
removing the component along the path [0134-0136] (Fig. 14).
In reference Claim 2
Numajiri discloses:
The method according to claim 1. In addition, Numajiri discloses the at least one second skeleton member (22, 26, 27, 30) is connected to each of the first skeleton members (35) by a bolt (see Fig. 4) that extends in parallel --(i.e. parallel along one of the dimensions of the second skeleton member)-- with the second skeleton member, and wherein disconnecting the at least one second skeleton member from the first skeleton members further comprises rotating the bolt to loosen the connection therebetween (“The low-load attaching frames 35 are detachably fixed to the supporting frames 26 with, for example, bolts and nuts, and support the bracket 36,” [0064]; “Specifically, first, the ordinarily-installed winch 31, the bracket 36, and the low-load attaching frames 35 are detached from the transversely extending winch girder 22 (see FIG. 4),” [0123]).
In reference Claim 3
Numajiri discloses:
The method according to claim 2. In addition, Numajiri discloses removing the at least one second skeleton member further comprises removing the at least one second skeleton member with the bolts remaining attached to the at least one second skeleton member [0064, 0123, 0124] (Fig. 4). 
In reference Claim 4
Numajiri discloses:
The method according to claim 1. In addition, Numajiri discloses removing the at least one second skeleton member (35) further comprises lifting the at least one second member in a vertical direction to disengage the at least one second skeleton member from the first skeleton members [0064, 0123, 0124] (Fig. 2-4).
In reference Claim 5
Numajiri discloses:
The method according to claim 1. In addition, Numajiri discloses removing the component along the path further comprises lifting the component vertically along the path by means of a crane (41A, 41B) [0134-0136] (Fig. 14).
In reference Claim 7
Numajiri discloses:
The method according to claim 1, further comprising: introducing the component or another component along the path and into the nacelle [0067, 0138] (Fig. 11-14); and reconnecting the at least one second skeleton member to the first skeleton members.
In reference Claim 8
Numajiri discloses:
The method according to claim 1. In addition, Numajiri discloses the first skeleton members (22, 26, 27, 30) extend in parallel to each other and substantially in parallel to a rotational axis of a rotor of the wind turbine –(structures 27, 30 extend parallel to the rotational axis)-- and on opposite sides of the rotational axis of the rotor (Fig. 2-4).

In reference Claim 9
Numajiri discloses:
The method according to claim 1. In addition, Numajiri discloses the component is a generator (71 generator) of a wind turbine [0134-0136] (Fig. 14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Numajiri (US 20100011575) in view of Abolfazlian et al. (US 20130309090, hereinafter: “Abolfazlian”). 
In reference Claim 6
Numajiri discloses:
The method according to claim 1. In addition, Numajiri discloses a roof hatch (15 cover) in the nacelle --located above-- the component (71), wherein the at least one second skeleton member is, before being removed, disposed in the path between the component and the roof hatch.
Numajiri discloses the nacelle having a cover (15); however, Numajiri does not explicitly disclose opening the roof hatch (15) in the nacelle before removing the component.
Abolfazlian teaches a wind turbine wherein the cover of the nacelle (panels 38, nacelle roof 32) are configured to open to “provide access between the interior of the wind turbine 10 and the exterior surroundings of the nacelle 14” [0030]. (“The panels 38 may cover a substantial portion of the surface area of the nacelle roof 32 so that replacement parts and components may be hoisted into the nacelle 14 close to the point of installation or removal. The panels 38 are illustrated as hinged panels in the current embodiment, but it will be appreciated that the panels 38 may be slidable or otherwise moveable between opened and closed positions in other embodiments. The panels 38 are generally configured to be opened individually by separate mechanical actuators (not shown), as is well understood in the field of wind turbines,” [0030]). (Fig. 2-6). 
Based on the teaching of Abolfazlian and Numajiri, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Numajiri by including the step of opening the roof hatch (15 cover of Numajiri) in the nacelle before removing the component as taught by Abolfazlian for the purpose of providing easy access to the components inside the nacelle and to provide access and space necessary for installation or removal of components [0030, Abolfazlian].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stegemann et al. (US 8104631), Therkildsen (US 20170022966), Viladomiu I Guarro et al. (US 20070200103) disclose removal of components inside the nacelle of the wind turbine via crane.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYE SU MON HTAY whose telephone number is (571)270-5958. The examiner can normally be reached Monday-Friday, 9:00am-3:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYE S HTAY/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745